Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 1-3f elements in the block diagram are blurred. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed a method of diagnosing and treating a skin condition comprising: (a) registering a user via a user mobile device in communication with a system server; (b) prompting the user to enable camera and notification permissions; (c) directing the user to capture a facial image; (d) the system server receiving the facial image and running software via an analysis engine to perform a skin analysis; and (e) the system server assigning one or more products and a treatment protocol based on the skin analysis.
Claim 2 is directed to wherein step (d) of claim 1 comprises determining levels of skin condition severity for acne severity, dryness and inflammation. 
The underline limitations above, under their broadest reasonable interpretation, cover performance of activities in the mind i.e., human activities for the recitation of generic computer components.  That is, other than using a mobile device and a system server, nothing in the claims preclude the steps from practically being performed in the mind.  For example, other than the system server, analyzing the skin, assigning products and treatment protocol based on the skin analysis can be done manually.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – using a mobile device take an image of a skin and a system server to analyze conditions of the skin and make recommendations based on the analysis.  The mobile device and system server in these steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions of taking an image and determining skin condition to recommend product/treatment protocol) such that they amount no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception such as improvements to another technology or technical field, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mobile device and a system server to perform image taking of a skin and analyzing the skin condition to recommend products/treatment protocol amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusumoto et al. (US 20150186518 A1).

Regarding claim 1, Kusumoto et al. a method of diagnosing and treating a skin condition comprising (see para [0651]; “the image data for diagnosis and analysis on the skin condition photographed by the smartphone 3” see also para [0040]; “Additionally, information such as using cosmetics, skin care articles, and supplements may be optionally input as the user data based on the request from the data management server as a questionnaire or the like”): (a) registering a user via a user mobile device in communication with a system server (see para [0041]; “In the data management server, the user data is registered in the user data database in the case where the user data is input from the user client. In the user data database, the user data can be retrieved using the client ID” see also  para [0004]; “a skin condition measuring device as a peripheral device is connected to a portable wireless terminal capable of accessing to the Internet via a wireless telephone line such as a mobile phone, a smartphone, and a tablet, or via other wireless communication lines”); (b) prompting the user to enable camera and notification permissions (see para [0307]; “the camera for skin may be a digital camera built inside the smartphone or the like and having a conversion lens attached thereto.  Thus, the image data photographed by the digital camera of the smartphone and stored in a storage device of the smartphone 3 can be transmitted to the data management server 5 via the Internet 4.” see para [0341]; “the skin care application of the smartphone 3 functions as a schedule acquiring unit that acquires a use schedule for the skin care device 2 from the data management server 5, and functions as a schedule informing unit that informs the use schedule, for example, by displaying the use schedule on the display”; it is inherent that a user will be prompted to enable the camera; the schedule informing unit within the smartphone serves as a notification for example); (c) directing the user to capture a facial image (see para [0114]; “the skin condition measuring device may be a camera for skin configured to take a close-up photo of skin and output image data as the measurement data” see also para [0307]; “Thus, the image data photographed by the digital camera of the smartphone and stored in a storage device of the smartphone 3 can be transmitted to the data management server 5 via the Internet 4”); (d) the system server receiving the facial image  (see para [0114]; “the measurement data transmitting unit in the user client may transmit the image data output from the skin condition measuring device to the data management server”) and running software via an analysis engine to perform a skin analysis (see para [0255]; “FIG. 2 is a diagram illustrating display screens and the like of a smartphone that has started an application for a management system for skin condition measurement analysis information” see also para [0301]; “a driver installed as a part of a dedicated application 5j described later is set on the smartphone 3 side”); and (e) the system server assigning one or more products and a treatment protocol based on the skin analysis (see para [0040-0043]; “information such as using cosmetics, skin care articles, and supplements may be optionally input as the user data based on the request from the data management server as a questionnaire or the like……. The analysis result data obtained based on the measurement data is received by the analysis result outputting unit, and transmitted to the user client from the analysis result outputting unit, for example, via the data management server, e-mail, or the like, and the analysis result data can be viewed at the user client. Note that the analysis result can be acquired by analyzing the measurement data, using various kinds of known skin analysis methods”).  

Regarding claim 2, the rejection of claim 1 is incorporated here in.
Kusumoto et al. further teach wherein step (d) comprises determining levels of skin condition severity for acne severity, dryness and inflammation (see para [0360]; “Additionally, a skin type is selected based on the analysis results on the texture, spots, and wrinkles, a color in the skin image (redness due to dryness and roughness), presence or absence of eczema caused by atopic dermatitis, and disorder of the texture due to dryness. Note that the skin type is also determined by the detailed analysis, which will be described along with explanation for the later-described detailed analysis result database 5e” see also para [0378]; “the measurement data preliminarily registered is classified into ranks, the measurement data approximate to the input measurement data is selected from the registered measurement data, and a analysis result correlated to the measurement data is provided as the analysis result. Here, a skin type, texture, spots, wrinkles, dryness, pores, color, etc. are diagnosed”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668